  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )       CRIMINAL ACTION NO.
     v.                    )           2:18cr92-MHT
                           )               (WO)
TRACY LEANARD COLEMAN, JR. )

                           ORDER

    It is ORDERED that the government’s motion to amend

the final order of forfeiture (doc. no. 70) is denied

without prejudice.   The government has failed to show

that it gave the required notice as to the proposed

forfeiture of the ammunition.

    DONE, this the 14th day of November, 2019.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
